Citation Nr: 1621143	
Decision Date: 05/25/16    Archive Date: 06/02/16

DOCKET NO.  09-00 783	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for a bilateral knee disorder, to include degenerative joint disease and patellofemoral syndrome.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The Veteran served on active duty from April 1969 to April 1973.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a regional office (RO) rating decision of January 2003.  In March 2011, the Veteran appeared at a Board hearing held before the undersigned.  In a decision dated in July 2014, the Board denied the appeal.  The veteran then appealed to the U.S. Court of Appeals for Veterans Claims (Court), which, in July 2015, vacated the Board decision and remanded the matter to the Board for additional action.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board obtained a medical opinion by a medical specialist from the Veterans Health Administration (VHA) in April 2016.  In May 2016 the Board informed the Veteran that it had requested a specialist's opinion in conjunction with the adjudication of his appeal, provided him a copy of that opinion, explained his options for response, and provided a response form.  The Veteran responded, in May 2016, with additional arguments, and stated that he did not waive RO consideration of the evidence.  He requested that the case be remanded to the RO for consideration of the new evidence in the first instance.  

Accordingly, the case is REMANDED for the following action:

Review and readjudicate the Veteran's claim for service connection for service connection for service connection for a bilateral knee disorder, to include degenerative joint disease and patellofemoral syndrome, in light of all evidence of record, to include the VHA opinion dated in April 2016; the Veteran's arguments in response, dated in May 2016; and all other evidence and arguments received since the last supplemental statement of the case or statement of the case.  If the decision remains adverse to the Veteran, furnish him and his representative with a supplemental statement of the case, which discusses this additional evidence.  After a period for response, return the appeal to the Board for appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




